DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2021 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-21 and 23-24 in the reply filed on 15 June 2022 is acknowledged.
Claims 1-6, 8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 June 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “second conductive thermal material” in line 2 of claims 19 and 20 renders the claim indefinite because it is unclear the recited “second conductive thermal material” is same a “second thermal conductive material” recited in claim 12 line 9. It is unclear what is a “conductive thermal material”. Specification is salient on a “conductive thermal material”. The limitation could also be interpreted as a thermal material having a second conductivity. Would this be second thermal conductive material? See claim 19 and 20 objections. The recited limitation “second conductive thermal material” has been examined as “second thermal conductive material”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khandekar (US 7190078).
Khandekar reads on the claims as follows:
12. 	A method for forming a printed circuit board (dielectric layer 320, Fig. 9, see col. 1, lines 15-19) having an engineered thermal path, the method comprising: 
forming a first cavity (second via 340'', col. 7, lines 34-35) in a top surface of the printed circuit board (see modified Fig. 9 Khandekar below); 
filling the first cavity with a first thermal conductive material (a second conductive material extending from the third conductive layer 310'' through the second dielectric material portion of the dielectric material 320 to the second conductive layer 310', col. 8, lines 15-18, see Note below); 
forming a second cavity (first via 340’, col. 7, lines 35-36) in a bottom surface of the printed circuit board (see modified Fig. 9 Khandekar below), wherein the first cavity is in thermal communication, electrical communication, or both thermal and electrical communication with the second cavity to form a filled cavity structure as an engineered thermal path, an electrical path, or both (interlocking sections 360' and 360'' are disposed within respective conductive layers 310 and 310', via 340'' further providing an electrical interconnection at its top region with a conductive layer 310'', col. 7, lines 36-40; the conductive material may, in one embodiment include copper, col. 7, line 54); and,
filling the second cavity with a second thermal conductive material (a first package via 340'' comprising a first conductive material extending from the second conductive layer 310' through the first dielectric material portion of the dielectric material 320 to the first conductive layer 310, col. 8, lines 7-9). 
[AltContent: textbox (second cavity)][AltContent: textbox (second thermal conductive material)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first thermal conductive material)][AltContent: arrow][AltContent: textbox (first cavity)][AltContent: arrow]
    PNG
    media_image1.png
    397
    527
    media_image1.png
    Greyscale

			Fig. 9 Khandekar.
Note: Khandekar teaches col. 7, lines 51-52 that bulk electrolytically plated layers 356' and 356'', plated above layer 355' and 355'', and in col. 7, line 54, includes copper, which is one of the claimed materials in the instant application claim 19, in which it is anticipated that the plated layers 356’ and 356” are electrically and thermally conductive layers.  

16. 	The method of claim 12, comprising panel plating the first cavity prior to filling the first cavity and panel plating the second cavity prior to filling the second cavity (the conductive material may involve first providing a seed layer 355' of electrolessly plated copper in hole 350 and recess 351', and then providing a bulk conductive material 356', such as bulk electrolytically plated copper, on the seed layer in order to create the via, col. 8, lines 46-50).

17. 	The method of claim 12, wherein the second cavity is formed to be adjoining with the first cavity (see Figs. 9 and 10).

19.	The method of claim 12, wherein the first thermal conductive material and the second conductive thermal material are selected from a group consisting of copper, tin, gold, silver, nickel, aluminum, conductive polymers, conductive epoxies, non-conductive polymers, and combinations thereof (include copper, col. 7, line 54).

20. 	The method of claim 12, wherein the first thermal conductive material and the second conductive thermal material have a same composition or different compositions (conductive material providing in the holes and recesses of the vias may include a first electrolessly plated layer 355' and 355'' and a bulk electrolytically plated layer 356' and 356'' plated above layer 355' and 355'', respectively, as shown. The conductive material may, in one embodiment, include copper, see col. 7, lines 48-54).

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 5729897).
Schmidt reads on the claims as follows:
21. 	A method for forming a printed circuit board having an engineered thermal path, the method comprising (see Abstract, Figs. 1 to 7): 
forming a first cavity (through openings 8, Fig. 5, see modified Fig. 7 Schmidt below) in a top surface of the printed circuit board (PCB) (plastic film 2 lined on both sides with electrically conductive layers, Fig. 5); 
panel plating the PCB and the first cavity (FIG. 7 shows a plasma-etched foil package according to FIG. 6 following the plating on of a contact layer 11 made from electrically conductive material, e.g. copper, col. 5, lines 55-57); 
forming a second cavity (through openings 8', Fig. 5 and see Fig.7 below) in a bottom surface of the printed circuit board; 
applying a photoresist mask (photoresist 3, 3' see Fig. 4) to the PCB to expose the first cavity and the second cavity; and 
simultaneously plating to fill the first cavity and the second cavity with a thermal conductive material (a contact layer 11 made from electrically conductive material, e.g. copper, col. 5, lines 55-57; electrically conductive material is electrochemically deposited and plated on, col. 5, lines 61-62), wherein the first cavity is in thermal communication, electrical communication, or both thermal and electrical communication with the second cavity to form a filled cavity structure as an engineered thermal path, an electrical path, or both.

[AltContent: textbox (first cavity)][AltContent: textbox (second cavity)][AltContent: textbox (panel plating)][AltContent: arrow][AltContent: arrow][AltContent: textbox (thermal conductive material)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    444
    781
    media_image2.png
    Greyscale

Fig. 7 Schmidt. 

Claim(s) 12-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako (US 6486409).
Sako reads on the claims as follows:
12. 	A method for forming a printed circuit board (a flexible wiring substrate, Figs 3a and 3b) having an engineered thermal path, the method comprising: 
forming a first cavity (see D3, see Fig. 3b Sako below; first conductive material 35 having a diameter A3, col. 5, lines 66-67) in a top surface of the printed circuit board (see modified Fig. 3b below); 
filling the first cavity with a first thermal conductive material (first conductive material 35, Fig. 3b); 
forming a second cavity (see C3 Fig. 3b below; second conductive material 36 having a diameter B3, Fig. 3b, col 6, line 1) in a bottom surface of the printed circuit board (see modified Fig. 3b Sako below), wherein the first cavity is in thermal communication, electrical communication, or both thermal and electrical communication with the second cavity to form a filled cavity structure as an engineered thermal path, an electrical path, or both (second conductive material 36 reliably penetrates into the through hole 34 and contacts the first conductive material 35, col. 6, lines24-27); and,
filling the second cavity with a second thermal conductive material (second conductive material 36, see Fig. 3b below). 

[AltContent: arrow][AltContent: textbox (first cavity)][AltContent: arrow][AltContent: textbox (second thermal conductive material)][AltContent: textbox (first thermal conductive material)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second cavity)]    
    PNG
    media_image3.png
    246
    476
    media_image3.png
    Greyscale

			Fig. 3b Sako.
 
13. 	The method of claim 12, further comprising forming the first cavity and second cavity by drilling, milling, or a combination thereof (through hole 34 is simultaneously formed by drilling, punching, col. 6, lines 61-62). 

14.	The method of claim 12, wherein the second cavity is formed to have different dimensions or a greater cross-sectional area than the first cavity (see C3 and D3, second conductive material 36 having a diameter B3, which is larger than the diameter A3, col. 6, lines 1-2, see Fig. 3b above).

17.	The method of claim 12, wherein the second cavity is formed to be adjoining with the first cavity (Figs. 3a and 3b).

19. 	The method of claim 12, wherein the first thermal conductive material and the second conductive thermal material are selected from a group consisting of copper, tin, gold, silver, nickel, aluminum, conductive polymers, conductive epoxies, non-conductive polymers, and combinations thereof (a first conductive material 35 having a diameter A4 and a second conductive material 36 having a diameter B4 are screen-printed from the front and the rear sides of the flexible substrate 31, col. 7, lines 9-12, a material primarily composed of copper or a material primarily composed of Ag, col. 7, line 66).

20.	The method of claim 12, wherein the first thermal conductive material and the second conductive thermal material have a same composition or different compositions (see col. 7, lines 9-12 and line 66).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar in view of Bahl (US 20190014667).
Regarding claims 15 and 18, Khandekar does not teach forming the second cavity is formed to have same dimensions as the first cavity or a planarizing a top surface or a bottom surface. However, Bahl teaches a method of forming a multilayer circuit board including laser drilling step, patterned resist step, and electroplating step that provides vias of fine linewidth and resolution in which, 
15. 	The method of claim 12, wherein the second cavity is formed to have same dimensions as the first cavity (drilled vias 320, 322, 324, 326, para. [0043], see Figs 3B to 3H).
18. 	The method of claim 12, further comprising planarizing at least one of the top surface and the bottom surface (first smoothing step Fig. 1F and second planarizing step Fig. 1H, para. [0031]).
Therefore, in view of the teachings of Bahl, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a printed circuit board of Khandekar to use drilling such as laser drilling that forms cavities of any desired dimensions and to enable a smoothing or planarizing step while manufacturing a printed circuit board.


Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Thomas (US 20150208514), alternatively Schmidt in view of Sako.
Regarding claim 23, Schmidt does not teach the second cavity is formed to have different dimensions or a greater cross-sectional area than the first cavity. However, Thomas teaches a method of forming high aspect ratio through holes a printed circuit board having multiple holes of varying diameter and depth are drilled from an upper and/or lower surface of the printed circuit board utilizing drills of different diameters in which, 
 23. 	The method of claim 21, wherein the second cavity is formed to have different dimensions or a greater cross-sectional area than the first cavity (see Figs. 1A to 1C).
Therefore, in view of the teachings of Thomas, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a printed circuit board of Schmidt to use drilling that forms cavities of different dimensions while manufacturing a printed circuit board.

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Bahl.
Regarding claim 24, Schmidt does not teach the second cavity is formed to have same dimensions as the first cavity. However, Bahl teaches a method of forming a multilayer circuit board including laser drilling step, patterned resist step, and electroplating step that provides vias of fine linewidth and resolution in which,
24. 	The method of claim 21, wherein the second cavity is formed to have same dimensions as the first cavity (drilled vias 320, 322, 324, 326, para. [0043], see Figs 3B to 3H).
Therefore, in view of the teachings of Bahl, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a printed circuit board of Schmidt to use drilling such as laser drilling that forms cavities of same dimensions while manufacturing a printed circuit board.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Lee (US 20200275583) teaches a heat-dissipating board structure and a circuit board module having blind holes filled with a first thermally conductive material and a second thermally conductive material.
Prior art of record Iketani (US 20180110133) teaches method of making printed circuit board vias using a double drilling and plating method, a first hole having a first diameter, filled and/or plated with an electrically conductive material; a second hole is then drilled within the first hole and the aligned pre-drilled and plated holes, the second hole having a second diameter where the second diameter is smaller than the first diameter. A conductive material is then plated to an inner surface of the second hole.
Prior art of record Asano (US 20150319842) teaches a multilayer printed circuit board having electrical conductors filling first through holes penetrating through the insulating layer such that the electrical conductors connect the first and second layers, and a through hole thermal conductor filling a second through hole penetrating through the insulating layer such that the thermal conductor connects the first and second transfer layers.
Prior art of record Lee (KR100822662) teaches a multilayer printed circuit board and a ceramic substrate having plurality of first heat dissipation holes, a first conducting material is formed on an internal wall of the first heat dissipation holes, and a plurality of second heat dissipation holes are formed on the ceramic substrate at a location corresponding to a location of the first heat dissipation holes, are filled with a second conducting material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729